PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of July 20, *5412004, the Court has determined that the order on appeal is not a final order. Specifically, although the order grants a motion to dismiss with regard to defendants William Dickson and the Escambia County Value Adjustment Board, the order does not actually dismiss the claims pending against them. It is well-settled that an order that merely grants a motion to dismiss without actually dismissing the case is not final. See Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BROWNING, LEWIS and POLSTON, JJ., concur.